Exhibit 10.28

 

LINDBLAD EXPEDITIONS HOLDINGS, INC.
2015 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK GRANT NOTICE

 

Capitalized terms not specifically defined in this Restricted Stock Grant Notice
(the “Grant Notice”) have the meanings given to them in the 2015 Long-Term
Incentive Plan (as amended from time to time, the “Plan”) of Lindblad
Expeditions Holdings, Inc. (the “Company”).

 

The Company has granted to the participant listed below (“Participant”) the
shares of Restricted Stock described in this Grant Notice (the “Restricted
Shares”), subject to the terms and conditions of the Plan and the Restricted
Stock Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.

 

Participant:   Grant Date:   Number of Restricted Shares:   Vesting Schedule:  

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

LINDBLAD EXPEDITIONS HOLDINGS, INC.   PARTICIPANT       By:   By: Print Name:  
Print Name: Title:      

  





 

 

Exhibit A

 

RESTRICTED STOCK AGREEMENT

 

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan or the Lindblad Expeditions Holdings, Inc. Deferred Compensation Plan For
Non-Employee Directors (the “Deferred Compensation Plan”).

 

ARTICLE I.
GENERAL

 

1.1       Issuance of Restricted Shares. The Company will issue the Restricted
Shares to Participant effective as of the Grant Date set forth in the Grant
Notice and will cause (a) a stock certificate or certificates representing the
Restricted Shares to be registered in Participant’s name or (b) the Restricted
Shares to be held in book-entry form. If a stock certificate is issued, the
certificate will be delivered to, and held in accordance with this Agreement by,
the Company or its authorized representatives and will bear the restrictive
legends required by this Agreement. If the Restricted Shares are held in
book-entry form, then the book-entry will indicate that the Restricted Shares
are subject to the restrictions of this Agreement.

 

1.2       Deferral Election. Notwithstanding Section 1.1 or any other provision
of this Agreement, the Grant Notice or the Plan, in the event Participant has
previously made a valid election to defer receipt of all or any portion of the
award represented by the Grant Notice and this Agreement in accordance with the
terms of the Deferred Compensation Plan, the Company will not issue such
deferred Restricted Shares to Participant on the Grant Date and will instead
credit to Participant’s Deferred Compensation Account an equal amount of
Deferred Stock Units. The Deferred Stock Units related to such deferred
Restricted Shares shall be subject to all of the terms and conditions of the
Deferred Compensation Plan and paid at the times set forth in the Deferred
Compensation Plan and the Participant’s applicable deferral election thereunder.

 

1.3       Incorporation of Terms of Plan. The Restricted Shares are subject to
the terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan will control.

 

ARTICLE II.
VESTING, FORFEITURE AND ESCROW

 

2.1       Vesting. The Restricted Shares will become vested Shares (the “Vested
Shares”) according to the vesting schedule in the Grant Notice except that any
fraction of a Share that would otherwise become a Vested Share will be
accumulated and will become a Vested Share only when a whole Vested Share has
accumulated.

 

2.2       Forfeiture. In the event Participant ceases to be a Service Provider
(“Termination of Service”) for any reason, Participant will immediately and
automatically forfeit to the Company any Shares that are not Vested Shares (the
“Unvested Shares”) at the time of Participant’s Termination of Service, except
as otherwise determined by the Administrator or provided in a binding written
agreement between Participant and the Company. Upon forfeiture of Unvested
Shares, the Company will become the legal and beneficial owner of the Unvested
Shares and all related interests and Participant will have no further rights
with respect to the Unvested Shares.

 





 

 

2.3       Escrow.

 

(a)       Unvested Shares will be held by the Company or its authorized
representatives until (i) they are forfeited, (ii) they become Vested Shares or
(iii) this Agreement is no longer in effect. By accepting this Award,
Participant appoints the Company and its authorized representatives as
Participant’s attorney(s)-in-fact to take all actions necessary to effect any
transfer of forfeited Unvested Shares (and Retained Distributions (as defined
below), if any, paid on such forfeited Unvested Shares) to the Company as may be
required pursuant to the Plan or this Agreement and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer. The Company, or its authorized representative, will not be liable for
any good faith act or omission with respect to the holding in escrow or transfer
of the Restricted Shares.

 

(b)       As soon as reasonably practicable following the date on which an
Unvested Share becomes a Vested Share, the Company will (i) cause the
certificate (or a new certificate without the legend required by this Agreement,
if Participant so requests) representing the Share to be delivered to
Participant or, if the Share is held in book-entry form, cause the notations
indicating the Share is subject to the restrictions of this Agreement to be
removed and (ii) pay to Participant the Retained Distributions relating to the
Share.

 

2.4       Rights as Stockholder. Except as otherwise provided in this Agreement
or the Plan, upon issuance of the Restricted Shares by the Company, Participant
will have all the rights of a stockholder with respect to the Restricted Shares,
including the right to vote the Restricted Shares and to receive dividends or
other distributions paid or made with respect to the Restricted Shares. 

 

ARTICLE III.
TAXATION AND TAX WITHHOLDING

 

3.1       Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of the
Restricted Shares and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.

 

3.2       Section 83(b) Election. If Participant makes an election under Section
83(b) of the Code with respect to the Restricted Shares, Participant will
deliver a copy of the election to the Company promptly after filing the election
with the Internal Revenue Service.

 

3.3       Tax Withholding.

 

(a)       The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the Restricted Shares as
Participant’s election to satisfy all or any portion of the withholding tax by
requesting the Company retain Shares otherwise deliverable under the Award.

 

(b)       Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Restricted Shares,
regardless of any action the Company or any Subsidiary takes with respect to any
tax withholding obligations that arise in connection with the Restricted Shares.
Neither the Company nor any Subsidiary makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the awarding,
vesting or payment of the Restricted Shares or the subsequent sale of the
Restricted Shares. The Company and its Subsidiaries do not commit and are under
no obligation to structure this Award to reduce or eliminate Participant’s tax
liability.

 



 A-2 

 

 

ARTICLE IV.
RESTRICTIVE LEGENDS AND TRANSFERABILITY

 

4.1       Legends. Any certificate representing a Restricted Share will bear the
following legend until the Restricted Share becomes a Vested Share:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

4.2       Transferability. The Restricted Shares and any Retained Distributions
are subject to the restrictions on transfer in the Plan and may not be sold,
assigned or transferred in any manner unless and until they become Vested
Shares. Any attempted transfer or disposition of Unvested Shares or related
Retained Distributions prior to the time the Unvested Shares become Vested
Shares will be null and void. The Company will not be required to (a) transfer
on its books any Restricted Share that has been sold or otherwise transferred in
violation of this Agreement or (b)  treat as owner of such Restricted Share or
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Restricted Share has been so transferred. The Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, or make
appropriate notations to the same effect in its records.

 

ARTICLE V.
OTHER PROVISIONS

 

5.1       Adjustments. Participant acknowledges that the Restricted Shares are
subject to adjustment, modification and termination in certain events as
provided in this Agreement and the Plan.

 

5.2       Notices. Any notice to be given under the terms of this Agreement to
the Company must be in writing and addressed to the Company in care of the
Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number. Any notice to be given under the
terms of this Agreement to Participant must be in writing and addressed to
Participant at Participant’s last known mailing address, email address or
facsimile number in the Company’s personnel files. By a notice given pursuant to
this Section, either party may designate a different address for notices to be
given to that party. Any notice will be deemed duly given when actually
received, when sent by email, when sent by certified mail (return receipt
requested) and deposited with postage prepaid in a post office or branch post
office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.

 

5.3       Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

5.4       Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

 

5.5       Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 



 A-3 

 

 

5.6       Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Grant Notice, this Agreement and
the Restricted Shares will be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule. To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.

 

5.7       Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

5.8       Agreement Severable. In the event that any provision of the Grant
Notice or this Agreement is held illegal or invalid, the provision will be
severable from, and the illegality or invalidity of the provision will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this Agreement.

 

5.9       Limitation on Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and may not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Participant will have only
the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Award.

 

5.10     Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

 

5.11     Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

 

 

 

 

* * * * *

 

A-4



 

 

